UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund, Inc. March 31, 2017 (Unaudited) Common Stocks - 98.3% Shares Value ($) Automobiles & Components - .7% BorgWarner 22,544 942,114 Delphi Automotive 31,123 2,505,090 Ford Motor 432,746 5,037,163 General Motors 152,908 5,406,827 Goodyear Tire & Rubber 28,449 1,024,164 Harley-Davidson 19,853 1,201,107 Banks - 6.4% Bank of America 1,123,272 26,497,986 BB&T 90,937 4,064,884 Citigroup 311,173 18,614,369 Citizens Financial Group 57,947 2,002,069 Comerica 19,736 1,353,495 Fifth Third Bancorp 84,656 2,150,262 Huntington Bancshares 120,280 1,610,549 JPMorgan Chase & Co. 399,725 35,111,844 KeyCorp 120,009 2,133,760 M&T Bank 17,493 2,706,692 People's United Financial 34,447 a 626,935 PNC Financial Services Group 54,777 6,586,386 Regions Financial 135,635 1,970,777 SunTrust Banks 54,932 3,037,740 U.S. Bancorp 179,236 9,230,654 Wells Fargo & Co. 504,423 28,076,184 Zions Bancorporation 22,714 953,988 Capital Goods - 7.2% 3M 66,817 12,784,097 Acuity Brands 4,836 a 986,544 Allegion 10,112 765,478 AMETEK 26,728 1,445,450 Arconic 47,568 1,252,941 Boeing 64,130 11,342,032 Caterpillar 65,632 6,088,024 Cummins 17,639 2,667,017 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Capital Goods - 7.2% (continued) Deere & Co. 32,366 3,523,363 Dover 17,880 1,436,658 Eaton 50,988 3,780,760 Emerson Electric 72,168 4,319,976 Fastenal 31,803 1,637,855 Flowserve 15,401 a 745,716 Fluor 16,371 861,442 Fortive 32,998 1,987,140 Fortune Brands Home & Security 17,037 1,036,701 General Dynamics 31,923 5,975,986 General Electric 978,249 29,151,820 Honeywell International 84,828 10,592,472 Illinois Tool Works 35,332 4,680,430 Ingersoll-Rand 28,415 2,310,708 Jacobs Engineering Group 14,359 793,766 Johnson Controls International 103,938 4,377,869 L3 Technologies 8,644 1,428,767 Lockheed Martin 28,155 7,534,278 Masco 37,351 1,269,560 Northrop Grumman 19,712 4,688,302 PACCAR 39,083 2,626,378 Parker-Hannifin 15,147 2,428,367 Pentair 19,571 1,228,667 Quanta Services 17,872 b 663,230 Raytheon 33,155 5,056,137 Rockwell Automation 14,501 2,257,951 Rockwell Collins 14,687 1,426,989 Roper Technologies 11,136 a 2,299,473 Snap-on 6,158 1,038,670 Stanley Black & Decker 16,844 2,238,062 Textron 30,623 1,457,349 TransDigm Group 5,592 a 1,231,135 United Rentals 9,478 b 1,185,224 United Technologies 84,102 9,437,085 W.W. Grainger 6,148 1,431,008 Xylem 20,832 1,046,183 Commercial & Professional Services - .5% Cintas 9,555 1,209,090 Dun & Bradstreet 3,699 399,270 Common Stocks - 98.3% (continued) Shares Value ($) Commercial & Professional Services - .5% (continued) Equifax 13,218 1,807,429 Nielsen Holdings 37,549 1,551,149 Republic Services 25,974 1,631,427 Robert Half International 14,162 691,530 Stericycle 9,001 b 746,093 Verisk Analytics 16,926 b 1,373,376 Waste Management 45,420 3,312,026 Consumer Durables & Apparel - 1.2% Coach 30,907 1,277,386 D.R. Horton 36,719 1,223,110 Garmin 13,496 a 689,781 Hanesbrands 44,265 a 918,941 Hasbro 12,490 1,246,752 Leggett & Platt 15,445 777,192 Lennar, Cl. A 21,831 1,117,529 Mattel 38,436 984,346 Michael Kors Holdings 19,935 b 759,723 Mohawk Industries 6,840 b 1,569,712 Newell Brands 53,529 2,524,963 NIKE, Cl. B 148,575 8,280,085 PulteGroup 32,584 767,353 PVH 8,808 911,364 Ralph Lauren 6,800 a 555,016 Under Armour, Cl. A 19,597 a,b 387,629 Under Armour, Cl. C 19,737 b 361,187 VF 37,693 a 2,071,984 Whirlpool 8,509 1,457,847 Consumer Services - 1.6% Carnival 46,974 2,767,238 Chipotle Mexican Grill 3,366 a,b 1,499,620 Darden Restaurants 13,976 1,169,372 H&R Block 26,164 608,313 Marriott International, Cl. A 35,855 3,376,824 McDonald's 91,840 11,903,382 Royal Caribbean Cruises 18,501 1,815,133 Starbucks 162,478 9,487,090 Wyndham Worldwide 11,886 1,001,871 Wynn Resorts 8,817 a 1,010,516 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Consumer Services - 1.6% (continued) Yum! Brands 37,799 2,415,356 Diversified Financials - 5.1% Affiliated Managers Group 6,136 1,005,936 American Express 84,977 6,722,530 Ameriprise Financial 17,732 2,299,486 Bank of New York Mellon 116,485 5,501,587 Berkshire Hathaway, Cl. B 212,634 b 35,441,835 BlackRock 13,605 5,217,654 Capital One Financial 54,095 4,687,873 CBOE Holdings 10,181 825,374 Charles Schwab 135,871 5,544,896 CME Group 37,550 4,460,940 Discover Financial Services 44,185 3,021,812 E*TRADE Financial 31,841 b 1,110,932 Franklin Resources 39,315 1,656,734 Goldman Sachs Group 41,349 9,498,692 Intercontinental Exchange 66,442 3,977,883 Invesco 46,380 1,420,619 Leucadia National 36,004 936,104 Moody's 19,070 2,136,603 Morgan Stanley 161,247 6,907,821 Nasdaq 12,915 896,947 Navient 33,214 490,239 Northern Trust 23,678 2,050,041 Raymond James Financial 13,461 1,026,536 S&P Global 29,011 3,792,898 State Street 41,007 3,264,567 Synchrony Financial 87,828 3,012,500 T. Rowe Price Group 27,698 1,887,619 Energy - 6.4% Anadarko Petroleum 62,278 3,861,236 Apache 42,178 2,167,527 Baker Hughes 47,874 2,863,823 Cabot Oil & Gas 53,027 1,267,876 Chesapeake Energy 82,642 a,b 490,893 Chevron 211,908 22,752,562 Cimarex Energy 10,161 1,214,138 Concho Resources 16,278 b 2,089,119 Common Stocks - 98.3% (continued) Shares Value ($) Energy - 6.4% (continued) ConocoPhillips 137,336 6,848,946 Devon Energy 58,076 2,422,931 EOG Resources 64,175 6,260,271 EQT 19,128 1,168,721 Exxon Mobil 464,228 38,071,338 Halliburton 96,422 4,744,927 Helmerich & Payne 11,578 a 770,747 Hess 29,141 1,404,888 Kinder Morgan 213,089 4,632,555 Marathon Oil 92,145 1,455,891 Marathon Petroleum 58,834 2,973,470 Murphy Oil 17,753 a 507,558 National Oilwell Varco 42,376 1,698,854 Newfield Exploration 21,655 b 799,286 Noble Energy 48,616 1,669,473 Occidental Petroleum 85,270 5,402,707 ONEOK 23,097 a 1,280,498 Phillips 66 49,633 3,931,926 Pioneer Natural Resources 18,835 3,507,642 Range Resources 20,816 605,746 Schlumberger 156,028 12,185,787 Southwestern Energy 54,263 a,b 443,329 TechnipFMC 52,112 b 1,693,640 Tesoro 13,390 1,085,393 Transocean 43,127 a,b 536,931 Valero Energy 51,460 3,411,283 Williams Cos. 92,181 2,727,636 Food & Staples Retailing - 1.9% Costco Wholesale 49,115 8,236,094 CVS Health 115,346 9,054,661 Kroger 103,933 3,064,984 Sysco 56,316 2,923,927 Walgreens Boots Alliance 95,449 7,927,039 Wal-Mart Stores 168,248 12,127,316 Whole Foods Market 36,049 a 1,071,376 Food, Beverage & Tobacco - 5.3% Altria Group 216,999 15,498,069 Archer-Daniels-Midland 64,432 2,966,449 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 5.3% (continued) Brown-Forman, Cl. B 20,464 945,028 Campbell Soup 21,537 1,232,778 Coca-Cola 431,890 18,329,412 Conagra Brands 47,421 1,912,963 Constellation Brands, Cl. A 19,820 3,212,227 Dr. Pepper Snapple Group 20,824 2,039,086 General Mills 65,968 3,892,772 Hershey 15,647 1,709,435 Hormel Foods 30,510 1,056,561 J.M. Smucker 13,067 1,712,822 Kellogg 28,197 2,047,384 Kraft Heinz 66,739 6,060,569 McCormick & Co. 12,696 1,238,495 Mead Johnson Nutrition 20,692 1,843,243 Molson Coors Brewing, Cl. B 20,603 1,971,913 Mondelez International, Cl. A 172,348 7,424,752 Monster Beverage 45,238 b 2,088,638 PepsiCo 159,793 17,874,445 Philip Morris International 173,685 19,609,036 Reynolds American 92,260 5,814,225 Tyson Foods, Cl. A 32,436 2,001,626 Health Care Equipment & Services - 5.3% Abbott Laboratories 193,371 8,587,606 Aetna 39,024 4,977,511 AmerisourceBergen 18,817 1,665,305 Anthem 29,577 4,891,444 Baxter International 54,838 2,843,899 Becton Dickinson & Co. 23,531 4,316,527 Boston Scientific 150,450 b 3,741,692 C.R. Bard 8,091 2,010,937 Cardinal Health 35,855 2,923,975 Centene 18,782 b 1,338,405 Cerner 33,666 b 1,981,244 Cigna 28,442 4,166,469 Cooper 5,413 1,082,005 Danaher 68,270 5,839,133 DaVita 18,519 b 1,258,736 Dentsply Sirona 26,537 1,656,970 Edwards Lifesciences 23,685 b 2,228,048 Common Stocks - 98.3% (continued) Shares Value ($) Health Care Equipment & Services - 5.3% (continued) Envision Healthcare 13,016 b 798,141 Express Scripts Holding 67,957 b 4,479,046 HCA Holdings 32,728 b 2,912,465 Henry Schein 9,080 b 1,543,328 Hologic 30,704 b 1,306,455 Humana 16,626 3,427,284 IDEXX Laboratories 10,005 b 1,546,873 Intuitive Surgical 4,135 b 3,169,353 Laboratory Corporation of America Holdings 11,472 b 1,645,888 McKesson 23,674 3,509,907 Medtronic 153,942 12,401,568 Patterson 8,902 a 402,637 Quest Diagnostics 15,627 1,534,415 Stryker 34,510 4,543,241 UnitedHealth Group 107,729 17,668,633 Universal Health Services, Cl. B 9,918 1,234,295 Varian Medical Systems 11,249 b 1,025,121 Zimmer Biomet Holdings 22,224 2,713,773 Household & Personal Products - 1.9% Church & Dwight 28,846 1,438,550 Clorox 14,230 1,918,631 Colgate-Palmolive 99,049 7,249,396 Coty 52,511 952,024 Estee Lauder, Cl. A 24,842 2,106,353 Kimberly-Clark 39,787 5,237,163 Procter & Gamble 287,015 25,788,298 Insurance - 2.7% Aflac 46,016 3,332,479 Allstate 41,608 3,390,636 American International Group 104,768 6,540,666 Aon 29,438 3,493,996 Arthur J. Gallagher & Co. 19,515 1,103,378 Assurant 6,756 646,347 Chubb 52,118 7,101,077 Cincinnati Financial 16,547 1,195,852 Hartford Financial Services Group 42,320 2,034,322 Lincoln National 26,037 1,704,122 Loews 29,711 1,389,583 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Insurance - 2.7% (continued) Marsh & McLennan Cos. 57,453 4,245,202 MetLife 121,842 6,435,694 Principal Financial Group 29,434 a 1,857,580 Progressive 63,859 2,501,996 Prudential Financial 48,090 5,130,241 Torchmark 12,416 956,529 Travelers 31,792 3,832,208 Unum Group 26,855 1,259,231 Willis Towers Watson 14,412 1,886,387 XL Group 30,751 1,225,735 Materials - 2.8% Air Products & Chemicals 23,972 3,243,172 Albemarle 12,452 1,315,429 Avery Dennison 9,402 757,801 Ball 19,345 1,436,560 CF Industries Holdings 26,561 a 779,565 Dow Chemical 125,378 7,966,518 E.I. du Pont de Nemours & Co. 96,458 7,748,471 Eastman Chemical 15,775 1,274,620 Ecolab 29,023 3,637,743 FMC 14,534 1,011,421 Freeport-McMoRan 148,227 a,b 1,980,313 International Flavors & Fragrances 8,741 1,158,445 International Paper 45,948 2,333,239 LyondellBasell Industries, Cl. A 37,389 3,409,503 Martin Marietta Materials 7,323 1,598,245 Monsanto 48,684 5,511,029 Mosaic 38,848 1,133,585 Newmont Mining 59,389 1,957,461 Nucor 35,070 2,094,380 PPG Industries 28,875 3,034,185 Praxair 31,725 3,762,585 Sealed Air 21,775 948,955 Sherwin-Williams 8,924 2,768,136 Vulcan Materials 14,607 1,759,851 WestRock 28,715 1,494,016 Media - 3.2% CBS, Cl. B 41,902 2,906,323 Common Stocks - 98.3% (continued) Shares Value ($) Media - 3.2% (continued) Charter Communications, Cl. A 23,983 b 7,850,116 Comcast, Cl. A 530,246 19,931,947 Discovery Communications, Cl. A 16,584 b 482,429 Discovery Communications, Cl. C 26,524 b 750,894 DISH Network, Cl. A 25,285 b 1,605,345 Interpublic Group of Companies 45,293 1,112,849 News Corp., Cl. A 41,851 544,063 News Corp., Cl. B 11,509 155,372 Omnicom Group 26,705 2,302,238 Scripps Networks Interactive, Cl. A 10,781 844,907 TEGNA 24,346 623,745 Time Warner 86,680 8,469,503 Twenty-First Century Fox, Cl. A 118,748 3,846,248 Twenty-First Century Fox, Cl. B 53,869 1,711,957 Viacom, Cl. B 39,027 1,819,439 Walt Disney 163,565 18,546,635 Pharmaceuticals, Biotechnology & Life Sciences - 8.4% AbbVie 178,783 11,649,500 Agilent Technologies 36,773 1,944,189 Alexion Pharmaceuticals 25,113 b 3,044,700 Allergan 37,436 8,944,209 Amgen 82,561 13,545,783 Biogen 24,364 b 6,661,605 Bristol-Myers Squibb 187,223 10,181,187 Celgene 87,079 b 10,835,240 Eli Lilly & Co. 108,102 9,092,459 Gilead Sciences 146,537 9,952,793 Illumina 16,219 b 2,767,610 Incyte 19,554 b 2,613,783 Johnson & Johnson 303,833 37,842,400 Mallinckrodt 12,563 b 559,933 Merck & Co. 306,779 19,492,738 Mettler-Toledo International 2,967 b 1,420,926 Mylan 51,019 b 1,989,231 PerkinElmer 11,983 695,733 Perrigo 15,914 1,056,530 Pfizer 667,672 22,841,059 Regeneron Pharmaceuticals 8,413 b 3,260,122 Thermo Fisher Scientific 44,075 6,769,920 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.4% (continued) Vertex Pharmaceuticals 27,768 b 3,036,431 Waters 8,887 b 1,389,127 Zoetis 54,870 2,928,412 Real Estate - 2.9% Alexandria Real Estate Equities 9,847 c 1,088,290 American Tower 47,491 c 5,772,056 Apartment Investment & Management, Cl. A 16,929 c 750,801 AvalonBay Communities 15,356 c 2,819,362 Boston Properties 17,192 c 2,276,393 CBRE Group, Cl. A 33,110 b,c 1,151,897 Crown Castle International 39,967 c 3,774,883 Digital Realty Trust 17,665 a,c 1,879,379 Equinix 8,701 c 3,483,619 Equity Residential 41,043 c 2,553,695 Essex Property Trust 7,125 c 1,649,651 Extra Space Storage 13,557 a,c 1,008,505 Federal Realty Investment Trust 7,624 c 1,017,804 GGP 63,946 1,482,268 HCP 51,776 c 1,619,553 Host Hotels & Resorts 82,336 c 1,536,390 Iron Mountain 26,633 c 949,999 Kimco Realty 46,609 c 1,029,593 Macerich 14,083 c 906,945 Mid-America Apartment Communities 12,616 c 1,283,552 Prologis 58,941 c 3,057,859 Public Storage 16,637 c 3,642,006 Realty Income 30,249 a,c 1,800,723 Regency Centers 16,298 c 1,082,024 Simon Property Group 35,760 c 6,151,793 SL Green Realty 10,859 c 1,157,787 UDR 28,750 c 1,042,475 Ventas 39,010 c 2,537,210 Vornado Realty Trust 19,404 c 1,946,415 Welltower 40,410 c 2,861,836 Weyerhaeuser 83,158 c 2,825,709 Retailing - 5.5% Advance Auto Parts 7,975 1,182,374 Amazon.com 44,329 b 39,299,432 Common Stocks - 98.3% (continued) Shares Value ($) Retailing - 5.5% (continued) AutoNation 7,329 a,b 309,943 AutoZone 3,233 b 2,337,621 Bed Bath & Beyond 17,138 a 676,265 Best Buy 30,645 a 1,506,202 CarMax 21,728 a,b 1,286,732 Dollar General 29,001 2,022,240 Dollar Tree 25,887 b 2,031,094 Expedia 13,382 1,688,407 Foot Locker 15,171 1,134,943 Gap 26,084 633,580 Genuine Parts 16,868 1,558,772 Home Depot 136,176 19,994,722 Kohl's 19,875 a 791,224 L Brands 26,809 1,262,704 LKQ 33,827 b 990,116 Lowe's 97,223 7,992,703 Macy's 34,397 1,019,527 Netflix 48,166 b 7,119,416 Nordstrom 13,065 a 608,437 O'Reilly Automotive 10,317 b 2,783,939 Priceline Group 5,525 b 9,834,334 Ross Stores 44,855 2,954,599 Signet Jewelers 7,847 543,562 Staples 67,738 594,062 Target 62,821 3,467,091 The TJX Companies 73,827 5,838,239 Tiffany & Co. 12,571 1,198,016 Tractor Supply 14,646 1,010,135 TripAdvisor 11,966 a,b 516,453 Ulta Beauty 6,557 b 1,870,253 Semiconductors & Semiconductor Equipment - 3.4% Advanced Micro Devices 81,546 a,b 1,186,494 Analog Devices 40,509 3,319,713 Applied Materials 121,190 4,714,291 Broadcom 44,873 9,825,392 Intel 528,965 19,079,768 KLA-Tencor 17,200 1,635,204 Lam Research 18,127 2,326,782 Microchip Technology 23,789 a 1,755,152 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.4% (continued) Micron Technology 118,895 b 3,436,066 NVIDIA 65,563 7,141,778 Qorvo 14,371 a,b 985,276 QUALCOMM 164,800 9,449,632 Skyworks Solutions 20,943 2,051,995 Texas Instruments 112,226 9,040,927 Xilinx 28,060 1,624,393 Software & Services - 12.6% Accenture, Cl. A 69,368 8,315,836 Activision Blizzard 77,304 3,854,377 Adobe Systems 55,022 b 7,160,013 Akamai Technologies 19,594 b 1,169,762 Alliance Data Systems 6,322 1,574,178 Alphabet, Cl. A 33,256 b 28,194,437 Alphabet, Cl. C 33,119 b 27,474,198 Autodesk 21,924 b 1,895,768 Automatic Data Processing 50,453 5,165,883 CA 34,877 1,106,298 Citrix Systems 17,105 b 1,426,386 Cognizant Technology Solutions, Cl. A 67,509 b 4,018,136 CSRA 14,976 438,647 eBay 113,629 b 3,814,526 Electronic Arts 34,466 b 3,085,396 Facebook, Cl. A 263,573 b 37,440,545 Fidelity National Information Services 36,206 2,882,722 Fiserv 24,100 b 2,778,971 Global Payments 17,024 1,373,496 International Business Machines 96,198 16,751,920 Intuit 27,341 3,171,283 Mastercard, Cl. A 105,645 11,881,893 Microsoft 865,581 57,007,165 Oracle 335,612 14,971,651 Paychex 35,330 2,080,937 PayPal Holdings 124,821 b 5,369,799 Red Hat 19,734 b 1,706,991 salesforce.com 73,231 b 6,040,825 Symantec 68,400 2,098,512 Synopsys 16,759 b 1,208,827 Teradata 16,315 b 507,723 Common Stocks - 98.3% (continued) Shares Value ($) Software & Services - 12.6% (continued) Total System Services 18,543 991,309 VeriSign 10,835 a,b 943,837 Visa, Cl. A 208,640 18,541,837 Western Union 55,914 a 1,137,850 Yahoo! 97,908 b 4,543,910 Technology Hardware & Equipment - 5.7% Amphenol, Cl. A 34,389 2,447,465 Apple 587,982 84,469,494 Cisco Systems 560,313 18,938,579 Corning 105,910 2,859,570 F5 Networks 7,699 b 1,097,646 FLIR Systems 14,992 543,910 Harris 13,901 1,546,764 Hewlett Packard Enterprise 184,686 4,377,058 HP 191,242 3,419,407 Juniper Networks 42,421 1,180,576 Motorola Solutions 18,501 1,595,156 NetApp 31,164 1,304,213 Seagate Technology 33,050 1,517,987 TE Connectivity 39,700 2,959,635 Western Digital 31,801 2,624,537 Xerox 95,288 699,414 Telecommunication Services - 2.3% AT&T 687,540 28,567,287 CenturyLink 60,809 a 1,433,268 Level 3 Communications 32,131 b 1,838,536 Verizon Communications 456,366 22,247,842 Transportation - 2.2% Alaska Air Group 13,579 a 1,252,255 American Airlines Group 56,764 a 2,401,117 CH Robinson Worldwide 15,908 1,229,529 CSX 104,015 4,841,898 Delta Air Lines 82,021 3,769,685 Expeditors International of Washington 20,206 1,141,437 FedEx 27,226 5,313,154 J.B. Hunt Transport Services 10,046 921,620 Kansas City Southern 12,108 1,038,382 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Transportation - 2.2% (continued) Norfolk Southern 33,166 3,713,597 Ryder System 5,526 416,881 Southwest Airlines 69,214 3,720,945 Union Pacific 91,309 9,671,449 United Continental Holdings 32,909 b 2,324,692 United Parcel Service, Cl. B 76,930 8,254,589 Utilities - 3.1% AES 70,211 784,959 Alliant Energy 25,186 997,617 Ameren 26,999 1,473,875 American Electric Power 54,178 3,636,969 American Water Works 19,732 1,534,558 CenterPoint Energy 48,953 1,349,634 CMS Energy 31,250 1,398,125 Consolidated Edison 33,709 2,617,841 Dominion Resources 69,598 5,398,717 DTE Energy 19,737 2,015,345 Duke Energy 78,223 6,415,068 Edison International 35,860 2,854,815 Entergy 20,148 1,530,442 Eversource Energy 35,409 2,081,341 Exelon 102,640 3,692,987 FirstEnergy 49,308 1,568,981 NextEra Energy 51,942 6,667,795 NiSource 33,630 800,058 NRG Energy 36,931 690,610 PG&E 56,382 3,741,510 Pinnacle West Capital 12,328 1,027,909 PPL 75,763 2,832,779 Public Service Enterprise Group 55,726 2,471,448 SCANA 15,908 1,039,588 Sempra Energy 27,734 3,064,607 Southern 110,838 5,517,516 WEC Energy Group 35,504 2,152,608 Xcel Energy 56,624 2,516,937 Total Common Stocks (cost $897,923,080) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 0.75%, 6/15/17 (cost $1,018,408) 1,020,000 d Other Investment - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $20,568,513) 20,568,513 e Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $15,086,666) 15,086,666 e Total Investments (cost $934,596,667) % Cash and Receivables (Net) .1 % Net Assets % a Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $40,042,592 and the value of the collateral held by the fund was $41,140,277, consisting of cash collateral of $15,086,666 and U.S. Government & Agency securities valued at $26,053,611. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.6 Pharmaceuticals, Biotechnology & Life Sciences 8.4 Capital Goods 7.2 Energy 6.4 Banks 6.4 Technology Hardware & Equipment 5.7 Retailing 5.5 Food, Beverage & Tobacco 5.3 Health Care Equipment & Services 5.3 Diversified Financials 5.1 Semiconductors & Semiconductor Equipment 3.4 Media 3.2 Utilities 3.1 Real Estate 2.9 Materials 2.8 Insurance 2.7 Telecommunication Services 2.3 Transportation 2.2 Household & Personal Products 1.9 Food & Staples Retailing 1.9 Consumer Services 1.6 Short-Term/Money Market Investments 1.6 Consumer Durables & Apparel 1.2 Automobiles & Components .7 Commercial & Professional Services .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund, Inc. March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,255,319,392 - - Equity Securities— Foreign Common Stocks † 15,245,635 - - Registered Investment Companies 35,655,179 - - U.S. Treasury - 1,018,520 - Liabilities ($) Other Financial Instruments: Financial Futures †† (68,054 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Stock Index Fund, Inc. March 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Standard & Poor's 500 E-mini 200 23,592,000 June 2017 (68,054 ) Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At March 31, 2017, accumulated net unrealized appreciation on investments was $1,372,642,059, consisting of $1,397,297,440 gross unrealized appreciation and $24,655,381 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J.
